Citation Nr: 0008255	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES


1.  Entitlement to an effective date earlier than April 18, 
1983, for the award of service connection for a low back 
disorder.  

2.  Entitlement to a rating in excess of 10 percent for a low 
back disorder.  


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969.  

In June 1998 correspondence to the RO, the veteran withdrew 
all prior notices of disagreement limiting his appeal to the 
issues as set out above.  The issue of entitlement to a 
rating in excess of 10 percent for a low back disorder is the 
subject of a remand section at the end of this decision.


FINDINGS OF FACT

1.  The veteran filed his initial claim for service 
connection for a low back disorder on April 18, 1983.  

2.  A rating action in October 1983 denied the veteran's 
claim, but the veteran was not advised of this adverse 
determination and his claim remained pending.  

3.  A February 1998 Board decision held that the veteran was 
entitled to service connection for a low back disorder on the 
grounds that this condition was aggravated by service-
connected right lower extremity disabilities.

4.  By a rating action in May 1998 the RO awarded service 
connection for a low back disorder effective from April 18, 
1983, the date of original claim.


CONCLUSION OF LAW

The award of service connection for a low back disorder prior 
to April 18, 1983, is not warranted.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria. A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 C.F.R. 
§ 3.151(a) (1999).  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (1999).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r).  

The effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 1991).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  

The effective date of direct service connection is the day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Service connection may be granted for a disorder, which is 
proximately due to, or the result of or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

When the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Analysis.  The veteran was discharged from service in 1969 
and it is neither contended nor shown that the veteran's low 
back disorder arose in service.  The award of service 
connection is not based on the veteran's period of service, 
but rather is based on his low back disorder being aggravated 
by service-connected disability under 38 C.F.R. § 3.310 and 
Allen.  Thus, there is no legal basis for an award of service 
connection dating back to service as requested by the veteran 
as the claimed disorder did not arise until long after 
service.  Further, the veteran does not assert or is it shown 
that he filed an earlier claim on which his award could be 
based.  In this regard, he has offered no cogent legal 
argument to support his claim for an earlier effective date.  
Based on the applicable statutory and regulatory provisions, 
set out above, there is no legal basis for assigning an 
effective date earlier than April 18, 1983, for service 
connection for a low back disorder.

In cases such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
legal merit or the lack of entitlement under the law.  See 
Sabonis.  


ORDER

An effective date earlier than April 18, 1983, for the grant 
of service connection for a low back disorder is denied.  


REMAND

Where entitlement to compensation has already been 
established in a prior final rating action, an appellant's 
claim of increase in severity of a disability or disabilities 
occurring after the prior final rating action is a "new 
claim" based, at least in part, upon different facts.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  However, a 
claim placed in appellate status by disagreement with the 
original or initial rating award but not yet ultimately 
resolved, as with the 10 percent rating assigned for a low 
back disorder, remains an "original claim" and is not a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Therefore, as shown on the title page, 
the Board does not characterize the issue of the proper 
rating for a low back disorder as an "increased rating."  

On review of the record, it does not appear that the RO 
attempted to obtain all pertinent medical records to allow 
proper evaluation of the disabling effects of the veteran's 
low back disorder from the effective date of the grant of 
service connection in April 1983 to the present.  See 
Fenderson.  In view of the need to obtain and evaluate all 
pertinent medical records and to assess the degree of 
disability over the years, additional development is 
necessary.  Accordingly, the case is being remanded for the 
following action:

1.  The veteran should be asked to 
identify any treatment, private or VA, 
that he received for his low back 
disorder since 1983.  Any treatment 
records identified that are not of record 
should be obtained and associated with 
the claims folder.  

2.  The claims folder should then be made 
available to an appropriate specialist 
for review and an opinion as to the 
nature and extent of the veteran's low 
back disorder from 1983 to the present 
and the degree of back impairment that is 
due to aggravation by service-connected 
right lower extremity disabilities over 
the years since 1983.  The physician 
should also reference and explain any 
periods of exacerbation or remission 
during the period in question.  If the 
reviewer feels that a current examination 
is necessary, then such should be 
conducted along with any testing deemed 
necessary.  

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in its entirety.  In particular, the RO 
should review the requested materials to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to a rating in 
excess of 10 percent for low back 
disorder.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


